—In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, Continental Insurance Company appeals from a judgment of the Supreme Court, Queens County (Groh, J., on decision; Kassof, J., on judgment), dated January 10, 1992, which granted the petition.
Ordered that the judgment is reversed, on the law, with costs, the petition is dismissed, and the arbitration award is vacated.
It is undisputed that the appellant insurance company was not a party to the insurance agreement at issue. Accordingly, the arbitration award rendered against it upon its default in appearing for arbitration was invalid, and the court erred in granting the petition to confirm the award (see, e.g., Matter of Matarasso [Continental Cas. Co.], 56 NY2d 264; Glasser v Price, 35 AD2d 98). Rosenblatt, J. P., Ritter, Pizzuto and Altman, JJ., concur.